 



Exhibit 10.1
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of June 22, 2006 (the “Agreement”), among
Anadarko Petroleum Corporation, a Delaware corporation (“Parent”), and
[                                        ] (solely in his, her or its capacity
as a stockholder, “Stockholder”).
INTRODUCTION
     Parent, APC Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Western Gas Resources, Inc., a Delaware
corporation (the “Company”), propose to enter into an Agreement and Plan of
Merger dated as of the date hereof (as it may be amended or supplemented from
time to time, the “Merger Agreement”), pursuant to which, upon the terms and
subject to the conditions thereof, Merger Sub will be merged with and into the
Company, and the Company will be the surviving entity (the “Merger”).
     As of the date hereof, Stockholder is the record and beneficial owner of
the number of shares (the “Shares”) of common stock, par value $.10 per share,
of the Company (the “Company Common Stock”) set forth opposite Stockholder’s
name on Schedule I attached hereto (such Shares, together with any other shares
of capital stock of the Company acquired by Stockholder after the date hereof
and during the term of this Agreement (including through the exercise of any
stock options or warrants, or any other convertible or exchangeable securities
or similar instruments of the Company), being collectively referred to herein as
Stockholder’s “Subject Shares”).
     As a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder agree, and Stockholder is willing to agree,
to the matters set forth herein.
     In consideration of the foregoing and the agreements set forth below, the
parties hereto agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not defined herein
have the meanings set forth in the Merger Agreement.
     Section 2. Voting of Shares.
     (a) Voting. For so long as this Agreement is in effect, subject to the
terms and conditions hereof, Stockholder hereby agrees to vote (or cause to be
voted) all of Stockholder’s Subject Shares, at every annual, special or other
meeting of the stockholders of the Company, and at any adjournments or
postponements thereof, or pursuant to any consent in lieu of a meeting or
otherwise:
     (i) in favor of the Merger and the adoption of the Merger Agreement and the
approval of the other transactions contemplated thereby, and any actions
required in furtherance thereof;

1



--------------------------------------------------------------------------------



 



     (ii) against any action or agreement that Stockholder would reasonably
expect to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation of the Company under the
Merger Agreement; and
     (iii) against (A) any extraordinary corporate transaction, such as a
merger, rights offering, reorganization, recapitalization or liquidation
involving the Company or any of its subsidiaries (other than the Merger), (B) a
sale or transfer of a material amount of assets or capital stock of the Company
or any of its subsidiaries, or (C) any action that is intended, or would
reasonably be expected, to prevent or materially delay or otherwise materially
interfere with the Merger and the other transactions contemplated by the Merger
Agreement. Furthermore, Stockholder shall not participate in any way in (and
shall vote Stockholders’ Subject Shares against) the calling of a special
meeting of the Company’s stockholders at which any of the foregoing is proposed
to be voted upon.
     (b) Grant of Irrevocable Proxy. Stockholder hereby irrevocably grants to,
and appoints, Parent and any individual who shall hereafter be designated by
Parent, and each of them, Stockholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of Stockholder, to
vote, or cause to be voted, Stockholder’s Subject Shares, or grant a consent or
approval in respect of Stockholder’s Subject Shares, at every annual, special or
other meeting of the stockholders of the Company, and at any adjournments or
postponements thereof, or pursuant to any consent in lieu of a meeting or
otherwise, with respect to the matters and in the manner specified in Section
2(a) hereof; provided that the foregoing proxy shall terminate immediately upon
termination of this Agreement in accordance with its terms. Stockholder
understands and acknowledges that Parent is entering into the Merger Agreement
in reliance upon Stockholder’s execution and delivery of this Agreement.
Stockholder hereby affirms that the irrevocable proxy set forth in this Section
2(b) is given in connection with the execution of the Merger Agreement, and that
such irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Subject to this Section 2(b) and Section 10,
this grant of proxy is coupled with an interest and may under no circumstances
be revoked. Stockholder hereby ratifies and confirms all that such irrevocable
proxy may lawfully do or cause to be done in accordance herewith. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212(e) of the General Corporation Law of Delaware (the
“DGCL”).
     Section 3. Fiduciary Responsibilities. All agreements and understandings
made herein shall be made solely in Stockholder’s capacity as a stockholder and
(if Stockholder is an officer or director of the Company) not in Stockholder’s
capacity as an director or officer of the Company. Without limiting the
generality of the foregoing, Stockholder executes and delivers this Agreement
and performs Stockholder’s obligations hereunder solely in his, her or its
capacity as the record and beneficial owner, as applicable, of Stockholder’s
Subject Shares and nothing herein shall limit or affect any actions taken by
Stockholder in his capacity as an officer or director of the Company in
exercising his or the Company’s or the Company’s Board of Directors’ rights or
duties in connection with the Merger Agreement or otherwise and such actions
shall not be deemed to be a breach of this Agreement.
     Section 4. Representations and Warranties of Stockholder. Stockholder
represents and

2



--------------------------------------------------------------------------------



 



warrants to Parent as follows:
     (a) Binding Agreement. Stockholder has the power and authority or capacity,
as the case may be, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Stockholder has duly and validly executed and
delivered this Agreement and this Agreement constitutes a legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law).
     (b) No Conflict. Neither the execution and delivery of this Agreement by
Stockholder, nor the performance by Stockholder of its obligations hereunder
will, assuming any consent, authorization, waiver or exemption under Section 203
of the DGCL applicable hereto has been obtained, (i) require any consent,
approval, authorization or permit of, registration, declaration or filing
(except for such filings as may be required under the federal securities laws or
the HSR Act or as would not reasonably be expected to prevent, materially delay
or otherwise materially impair Stockholder’s ability to perform its obligations
hereunder) with, or notification to, any Governmental Authority, (ii) if
Stockholder is an entity, result in a violation of, or default under, or
conflict with any provision of its certificate of incorporation, bylaws,
partnership agreement, limited liability company agreement or similar
organizational documents, (iii) violate or conflict with any order, writ,
injunction, decree, rule, regulation or law applicable to Stockholder or
Stockholder’s Subject Shares, (iv) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, or acceleration) under any
contract, trust, agreement, instrument, commitment, arrangement or understanding
applicable to Stockholder or Stockholder’s Subject Shares, or result in the
creation of a security interest, lien, charge, encumbrance, equity or claim with
respect to any of Stockholder’s Subject Shares, or (v) require any consent,
authorization or approval of any Person other than a Governmental Authority,
except, in the case of clauses (iv) and (v), as would not reasonably be expected
to prevent, materially delay or otherwise materially impair Stockholder’s
ability to perform its obligations hereunder. If Stockholder is a married
individual and Stockholder’s Subject Shares constitute community property or
otherwise need spousal approval in order for this Agreement to be a legal, valid
and binding obligation of Stockholder, this Agreement has been duly authorized,
executed and delivered by, and constitutes a legal, valid and binding obligation
of, Stockholder’s spouse, enforceable against such spouse in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law).
     (c) Ownership of Shares. Stockholder is the record and/or beneficial owner
of the Shares set forth opposite Stockholder’s name on Schedule I attached
hereto free and clear of any security interests, liens, charges, encumbrances,
equities, claims, options or limitations of whatever nature and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such Shares), other than those created by this
Agreement or as set forth on Schedule I attached hereto. There are no
outstanding options or other rights to acquire from Stockholder, or obligations
of Stockholder to sell or to dispose of,

3



--------------------------------------------------------------------------------



 



any shares of Company Common Stock, and none of Stockholder’s Subject Shares are
subject to vesting, except as set forth on Schedule I attached hereto.
Stockholder holds the exclusive power to vote the Shares set forth opposite
Stockholder’s name on Schedule I attached hereto. As of the date of this
Agreement, the Shares set forth opposite Stockholder’s name on such Schedule I
attached hereto represent all of the shares of capital stock of the Company
owned (beneficially or of record) by Stockholder, except shares of Company
Common Stock which may be acquired by Stockholder upon exercise of options, if
any, held by Stockholder as set forth in such Schedule and except as otherwise
set forth on Schedule I attached hereto.
     (d) Broker Fees. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission based upon arrangements made by or on behalf of
Stockholder in connection with its entering into this Agreement.
     Section 5. Representations and Warranties of Parent. Parent represents and
warrants to Stockholder as follows:
     (a) Binding Agreement. Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Parent and the consummation of the transactions contemplated
hereby have been duly and validly authorized by the Board of Directors of
Parent, and no other corporate proceedings on the part of Parent are necessary
to authorize the execution, delivery and performance of this Agreement by Parent
and the consummation of the transactions contemplated hereby. Parent has duly
and validly executed and delivered this Agreement and this Agreement constitutes
a legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).
     (b) No Conflict. Neither the execution and delivery by Parent of this
Agreement, nor the performance by Parent of its obligations hereunder will,
assuming any consent, authorization, waiver or exemption under Section 203 of
the DGCL applicable hereto has been obtained, (i) require any consent, approval,
authorization or permit of, registration, declaration or filing (except for such
filings as may be required under the federal securities laws or the HSR Act or
as would not reasonably be expected to prevent, materially delay or otherwise
materially impair Parent’s ability to perform its obligations hereunder) with,
or notification to, any Governmental Authority, (ii) result in a violation of,
or default under, or conflict with any provision of its Certificate of
Incorporation or Bylaws, (iii) violate or conflict with any order, writ,
injunction, decree, rule, regulation or law applicable to Parent, (iv) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, trust, agreement, instrument, commitment,
arrangement or understanding applicable to Parent, or (v) require any consent,
authorization or approval of any Person other than a Governmental Authority,
except, in the case

4



--------------------------------------------------------------------------------



 



of clauses (iv) and (v), as would not prevent, materially delay or otherwise
materially impair such Parent’s ability to perform its obligations hereunder.
     Section 6. Transfer and Other Restrictions. For so long as this Agreement
is in effect:
     (a) Certain Prohibited Transfers. Stockholder agrees not to:
     (i) sell, transfer, pledge, encumber, assign or otherwise dispose whether
by merger, consolidation or operation of law (collectively, the “Transfer”) of,
or enter into any contract, option or other arrangement or understanding with
respect to the Transfer of, Stockholder’s Subject Shares or any interest
contained therein (other than, if the transactions contemplated by the Merger
Agreement are consummated, by operation of law in the Merger), except that any
Stockholder may Transfer any of the Subject Shares to any other holder of
Company Common Stock who is on the date hereof a party to this Agreement or
other agreement with Parent on terms substantially identical to the terms of
this Agreement, or to any other Person that, prior to or coincident with such
Transfer, executes an agreement with Parent on terms substantially identical to
the terms of this Agreement;
     (ii) grant any proxies or powers of attorney or enter into a voting
agreement or other arrangement with respect to Stockholder’s Subject Shares,
other than this Agreement;
     (iii) enter into, or deposit Stockholder’s Subject Shares into, a voting
trust or take any other action which would, or could reasonably be expected to,
result in a diminution of the voting power represented by any of Stockholder’s
Subject Shares; or
     (iv) commit or agree to take any of the foregoing actions that would
reasonably be expected in any way to limit, restrict or interfere with
Stockholder’s obligations hereunder or with the consummation of the Merger;
provided, however, that the restrictions in this Section 6 shall not be deemed
violated by any Transfer of Subject Shares pursuant to a cashless exercise of
options to acquire Shares so long as the Shares issuable upon exercise thereof
become Stockholder’s Subject Shares hereunder.
     (b) Efforts. For so long as this Agreement is in effect, Stockholder agrees
not to take any action which would reasonably be expected to make any
representation or warranty of Stockholder herein untrue or incorrect in any
material respect or knowingly take any action that would have the effect of
preventing or disabling it from performing its obligations under this Agreement.
Subject to Section 3 hereof, for so long as this Agreement is in effect,
Stockholder shall use Stockholder’s reasonable efforts to take, or cause to be
taken, all actions (including executing and delivering such additional
documents) and do, or cause to be done, and to assist and cooperate with the
other parties hereto in doing, all things, in each case, as may reasonably be
deemed by Parent to be necessary or desirable to carry out the provisions of
this Agreement.
     (c) Additional Shares. In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of the

5



--------------------------------------------------------------------------------



 



Company on, of or affecting Stockholder’s Subject Shares or (ii) Stockholder
becomes the beneficial owner of any additional shares of Company Common Stock or
other securities entitling the holder thereof to vote or give consent with
respect to the matters set forth in Section 2(a) hereof, then the terms of this
Agreement shall apply to the shares of capital stock or other securities of the
Company held by Stockholder immediately following the effectiveness of the
events described in clause (i) or Stockholder becoming the beneficial owner
thereof, as described in clause (ii), as though they were Stockholder’s Subject
Shares hereunder. Stockholder hereby agrees, while this Agreement is in effect,
to notify Parent of the number of any new shares of Company Common Stock
acquired by Stockholder, if any, after the date hereof.
     (d) Certificates. Stockholder agrees to submit his certificates or
certificates representing Stockholder’s Subject Shares so they may be legended
if required by applicable law for the enforceability of the transfer
restrictions set forth in this Section 6.
     Section 7. Waiver of Appraisal Rights. Stockholder hereby irrevocably and
unconditionally waives, and agrees to prevent the exercise of, any rights of
appraisal, any dissenter’s rights and any similar rights relating to the Merger
that Stockholder may directly or indirectly have by virtue of the ownership of
the Subject Shares.
     Section 8. No Solicitation. For so long as this Agreement is in effect, no
Stockholder shall, nor shall Stockholder authorize any investment banker,
attorney or other advisor or representative of Stockholder to, directly or
indirectly through another Person, solicit, initiate or encourage, or take any
other action to facilitate, any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Takeover Proposal;
provided that any action which is permitted by the Merger Agreement to be taken
by Stockholder in his capacity as a director or officer or which is permitted by
Section 3 hereof shall not be prohibited or restricted by the foregoing.
     Section 9. Specific Enforcement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with the terms hereof or were otherwise
breached and that the non-breaching party shall be entitled to specific
performance of the terms hereof in addition to any other remedy which may be
available at law or in equity. It is accordingly agreed that the non-breaching
party will be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Delaware Court of Chancery of the State of Delaware, the
foregoing being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of any state or federal court located in
Wilmington, Delaware, in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Delaware Court of Chancery of the
State of Delaware.
     Section 10. Termination. This Agreement shall terminate and cease to have
any force or effect on the earliest of (i) the termination of the Merger
Agreement in accordance with its terms,

6



--------------------------------------------------------------------------------



 



(ii) the written agreement of the parties hereto to terminate this Agreement,
(iii) the consummation of the Merger, (iv) the amendment of the Merger Agreement
to decrease the Merger Consideration or otherwise alter the Merger Consideration
in a manner adverse to Stockholder unless such amendment has been consented to
by Stockholder in writing prior to or simultaneously with such amendment, and
(v) if the Merger has not been consummated by December 31, 2006, notice at any
time thereafter from any party hereto to the other parties of such party’s
election to terminate this Agreement (provided, however, that the right to
terminate this Agreement pursuant to this clause (v) shall not be available to
any party that is in breach in any material respect of its obligations
hereunder); provided, however, that (1) Sections 3, 10, 11, 12, 13, 14, 15, 16,
17, 18, 19, 20 and 21 shall survive any termination of this Agreement and
(2) termination of this Agreement shall not relieve any party from liability for
any breach of its obligations hereunder committed prior to such termination.
     Section 11. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, mailed by certified mail (return receipt requested) or sent by
overnight carrier or by telecopier (upon confirmation of receipt) to the parties
at the following addresses or at such other address as shall be specified by the
parties by like notice: (i) if to Parent or the Company, to the appropriate
address set forth in Section 8.1 of the Merger Agreement; and (ii) if to
Stockholder, to the appropriate address set forth on Schedule I hereto.
     Section 12. Certain Events. Stockholder agrees that this Agreement and the
obligations hereunder shall attach to Stockholder’s Subject Shares and shall be
binding upon any Person to which legal or beneficial ownership of Stockholder’s
Subject Shares shall pass, whether by operation of law or otherwise, including
Stockholder’s heirs, guardians, administrators or successors.
     Section 13. Publicity.
     (a) Stockholder hereby consents to the publication and disclosure in the
Proxy Statement, and any other documents required to be filed with the SEC in
connection with the Merger, the identity and ownership of the Subject Shares by
Stockholder and the nature of Stockholder’s commitments, agreements and
understandings under this Agreement.
     (b) Except as required by law, for so long as this Agreement is in effect,
no Stockholder will, or will authorize any of its affiliates to, issue or cause
publication of any press release or other announcement with respect to the
transactions contemplated by this Agreement without the written consent of
Parent, which consent shall not be unreasonably withheld.
     Section 14. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.

7



--------------------------------------------------------------------------------



 



     Section 15. Amendment. This Agreement may not be modified, amended, altered
or supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
     Section 16. Successors and Assigns. This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of the other
parties hereto, except as expressly provided by Section 6(a). This Agreement
will be binding upon, inure to the benefit of and be enforceable by each party
and such party’s heirs, beneficiaries, executors, successors, representatives
and permitted assigns.
     Section 17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, and
delivered by means of facsimile transmission or otherwise, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
     Section 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE (WITHOUT GIVING EFFECT TO THE PROVISIONS THEREOF RELATING TO
CONFLICTS OF LAW).
     Section 19. Appointment of Registered Agent. To the extent that a party to
this Agreement is not otherwise subject to service of process in the State of
Delaware, such party hereby appoints The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, DE 19801, as such party’s agent in
the State of Delaware for acceptance of legal process, and agrees that service
made on such agent shall have the same legal effect as if served upon such party
personally within the State of Delaware.
     Section 20. Severability. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.
     Section 21. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
[SIGNATURE PAGES TO FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be signed, individually or by its respective officer thereunto duly authorized,
as of the date first written above.

              ANADARKO PETROLEUM CORPORATION
 
       
 
  By:    
 
       
 
  Name:   Robert K. Reeves
 
  Title:   Senior Vice President, Corporate Affairs &
 
      Law and Chief Governance Officer
 
            STOCKHOLDER
 
       
 
  By:    
 
       
 
  Name:    
 
       

9



--------------------------------------------------------------------------------



 



SCHEDULE I TO
VOTING AGREEMENT

                                      Number of                     Shares of  
  Number of               Company     Options to       Number of Shares of    
Common     Acquire   Name and Address of   Company Common     Stock     Company
  Stockholder   Stock (Unrestricted)     (Restricted)     Common Stock  
 
                       

If to Stockholder:
                                                            
                                                            
                                                            
                                                            
                                                            
With a copy to:
                                                            
                                                            
                                                            
                                                            
                                                            
Attention:                                                             
Fax Number:                                                             
Phone Number:                                                             

10